The sheriff and a deputy sheriff both testified for the State that appellant had a large quantity of whisky in his car when he drove up to where they arrested him. They also swore that when appellant saw them he began to empty the liquor out, and when one of them dipped up some of it in a container appellant kicked it over. The facts amply support the verdict of guilty for transporting intoxicating liquor. No bills of exception to the introduction of testimony appear. We do not think the charge open to the exceptions taken, and the motion for rehearing will be overruled.
Overruled.